PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/538,719
Filing Date: 11 Nov 2014
Appellant(s): TO et al.



__________________
Robert C. Kowert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30th, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 05/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The grounds of rejection that have been withdrawn by the examiner are the 35 U.S.C. 103 rejections for claims 5 and 15-19.

(2) Response to Argument
	With respect to the rejections under 35 U.S.C 103: Appellant’s Appeal Brief filed 11/30/2020 states on p. 12 that no part of Williams describes that a Toolbox is shareable. Examiner respectfully disagrees. Williams teaches in paragraph 66 “the user receives an e-mail with a web link providing access to an installable copy of the ToolBox. Then, the user downloads and installs the ToolBox” noting the user receiving access to the ToolBox representative of ToolBox being shareable.
	Appellant argues on p. 13 that instead of sharing a portfolio identifier that is used for internal use (for access, modification, sharing, and importing), and that is not discoverable by end users other than the end users that are added to the portfolio or by administrators other than administrator that created the portfolio, the quoted part of Williams describes a URL that is intentionally discoverable. Examiner respectfully disagrees. Williams teaches in paragraph 66 “the user receives an e-mail with a web link providing access to an installable copy of the ToolBox (representative of the sharing). Then, the user downloads and installs the ToolBox” representative of accessing and importing the portfolio. Williams in paragraph 69 states “Each individual cloud presents items available to the given user. The user may select all available products, or pick and choose as appropriate” representative of the modification.
	Appellant argues on p. 14 that instead of a portfolio identifier [that} identifies the portfolio for access, modification, sharing, and importing, the quoted part of Williams describes a URL that identifies a product. Examiner respectfully disagrees. Williams recites in paragraph 76 “The system of the present technology facilitates configuration management by allowing the administrator to create different ToolBox configurations and assign each to a particular group of users. For example under Configurations 317 in FIG. 3A, the system administrator has created an AppDev configuration (e.g., for the firm's application developer users) and a Testing configuration. This allows the administrator to configure the interface so that testers (testing employees) only see testing tools. In this manner, the administrator can control which users see particular applications offered as available from the clouds. […] For example, an administrator may create and manage various Eclipse™ configurations (Team 1 configuration, Team 2 configuration, etc.)” Noting the toolbox representative of the container and the applications representative of the software products. Also noting the “Team 1 configuration” representative of the portfolio identifier.
	Appellant argues on p. 15 that instead of “an internal identifier for internal services within the enterprise application management service platform, identifies the portfolio for access, modification, sharing, and importing,” the cited URL of Williams is intentionally shown externally as a way for users to discover and share the associated product. Examiner respectfully disagrees. Williams in paragraph 64 recites “Overall administration of the system 210 is controlled via administration (admin)/configuration module 253. The module includes a user interface allowing the system administrator to specify configurations, including a permission model that establishes access rights for users.” Furthermore, Williams states the administrator is within the organization for servicing internal clients in 59 “Each private cloud represents a local server deployment inside an organization, for example, placing the host server 210 on site (e.g., as private host 210b), with local administration, for servicing internal clients.”
	Appellant argues on p. 16-19 that the "special document URL" of Ford restricts the particular user to only viewing the document, not for Appellant's claimed access, modification, sharing, and importing of software products and that the Office Action fails to articulate reasons with rational underpinning for combining Williams and Ford references. Examiner respectfully disagrees. Ford is directed to secure file exchange and collaboration (Ford, Abstract). Like the claimed invention, Ford limits and provides secure access without adding a user's credentials made possible via a URL (Ford, paragraph 205) - same as the claimed invention. Furthermore, Ford's teachings would be usable by Williams since the ToolBox (portfolio identifier, Williams, paragraph 66) is also a URL.
	Appellant argues on p. 20-21 that a brief comparison reveals that Ford's provisional applications are not identical to Ford's published application. Examiner respectfully disagrees. Ford's provisional application number 61/983,272 filed 4/23/2014 discloses the cited portion of Ford verbatim in paragraph 168.
	Appellant notes the arguments made on p. 21-30 for independent claims 1 and 6 are the same as those made above for independent claim 21 with the exception to the internal identifier that has been addressed above. 
	Appellant argues on p. 30 that on p. 9 of the 2020-05-27 Final Office Action the Office quotes paragraph 66 of Williams and explicitly maps the "private cloud containing the software packages that are only available to uses with granted access representative of the portfolios existence not discoverable." But for claim 1, the Office has mapped Appellant's portfolio to a "charged" ToolBox. Examiner respectfully disagrees. The portfolio is mapped to the toolbox, the private cloud is not mapped to the portfolio but demonstrates the access to the portfolio is restricted because the private cloud feeds the portfolio.
	Appellant argues on p. 31 that on p. 9 of the 2020-05-27 Final Office Action the Office quotes paragraphs 54 and 89 of Williams for the feature “wherein the container comprises one or more constraint groups that govern how software products in the portfolio will be consumed,” but the quoted sections describe licenses and authorizations for a software product, without any description of the licenses or authorizations being embodied in anything akin to Appellant's container. Examiner respectfully disagrees. The configurations of Williams in paragraph 76 are mapped to address the constraint groups, “For example under Configurations 317 in FIG. 3A, the system administrator has created an AppDev configuration (e.g., for the firm's application developer users) and a Testing configuration. This allows the administrator to configure the interface so that testers (testing employees) only see testing tools” noting the testing employees only seeing testing tools in the Testing configuration. 
	Appellant argues on p. 33 that on p. 22 of the 2020-05-27 Final Office Action the Office quotes a combination of paragraph 81 of Williams and paragraph 1026 of Dare to disclose the feature “wherein the request further comprises a product type; and wherein inclusion in the portfolio is restricted to software products of the product type included in the request,” but the quoted part of Williams instead describes filtering criteria for browsing, "At step 401, a user (i.e., end user) can browse the store from within the product browser; filtering by criteria (e.g., vendor, product, category, etc.) is available." Examiner respectfully disagrees. The request to create portfolio from a customer organization is mapped in the independent claims found in paragraph 75 of Williams. Williams in paragraph 81 identifies filtering criteria in a product browser in which the user makes the request disclosed in paragraph 75. 
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMED N EL-BATHY/Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624          
                                                                                                                                                                                              
/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.